Exhibit 10.2
NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT.
COMPLETE, UNREDACTED COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT
REQUEST.

     
(GE LOGO) [p18018p1801800.gif]
  GE
 
Capital Solutions  
 
Commercial Distribution Finance
 
5595 Trillium Blvd.
 
Hoffman Estates, IL 60192
 
USA

PROGRAM TERMS LETTER
June 24, 2010
MarineMax, Inc.
MarineMax East, Inc.
MarineMax Services, Inc.
MarineMax Northeast LLC
Boating Gear Center, LLC
US Liquidators, LLC
Newcoast Financial Services, LLC
18167 US Highway 19 North
Suite 300
Clearwater, FL 33764
Attn: Mike McLamb
RE: Wholesale Marine Products Finance Program
Dear Mike:
This Program Terms Letter outlines the terms of your marine financing program
with GE Commercial Distribution Finance Corporation (“CDF”). This program will
apply to all invoices financed by CDF on or after June 24, 2010.
This Program Terms Letter supplements that certain Inventory Financing
Agreement, dated as of June 24, 2010, among CDF and you (the “Inventory
Financing Agreement”). Capitalized terms used but not defined herein shall have
the meanings assigned to them in the Inventory Financing Agreement.
The following sets forth the terms of your financing program:
A. Rates and Terms

     
Effective Program Dates:
  Applies to all invoices financed by CDF on or after June 24, 2010.
 
   
Subsidy Period:
  As determined by manufacturer program (if applicable).
 
   
Eligible Products:
  New and pre-owned marine products, subject to a perfected first priority Lien
in favor of CDF and free and clear of all other Liens not permitted by the
Inventory Financing Agreement. Consigned products shall be excluded unless you
comply with CDF’s documentation requirements with respect thereto and CDF
otherwise agrees in writing.

Program Terms Letter





--------------------------------------------------------------------------------



 



NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT.
COMPLETE, UNREDACTED COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT
REQUEST.

     
Dealer Rate:
  The effective dealer interest rate for any month (after the manufacturer
subsidy period expires, if applicable) shall be the One month LIBOR rate (as
defined in the Inventory Financing Agreement) plus 3.78%.
 
   
 
  Dealer Rate shall be the same for both new and pre-owned inventory.
 
   
 
  The Dealer Rate will be recalculated monthly based on changes in the One month
LIBOR rate as outlined above.
 
   
Unused Line Fee:
  Dealer will be charged a monthly Unused Line Fee in an amount equal to 0.10%
multiplied by the Unused Line, calculated based on the actual number of days in
the calendar month in a year of 360 days. Unused Line is the Maximum Credit
Amount, minus the balance of outstanding Obligations owed to CDF Affiliates as
of the end of the applicable month, minus the average daily balance of
outstanding Obligations owed to CDF, plus the average daily balance of the
[****] (as defined below). Billed monthly.
 
   
Maturity Period:
  Invoices financed for new inventory by CDF are considered due in full at
1081 days from original invoice date. Invoices financed for pre-owned (trade in
or used) inventory by CDF are considered due in full at 361 days from the date
Dealer acquires such unit (“Acquisition Date”).
 
   
Advance Request:
  Each advance with respect to pre-owned inventory or re-advance shall be made
pursuant to a completed written advance request in the form attached hereto as
Exhibit A (together with all attachments required thereby, an “Advance Request
Form”) or such other form as CDF and Dealers may agree.
 
   
Floorplan Advance Rate:
  For new inventory (other than inventory financed by CDF in connection with the
Initial Advances), 100% of invoice amount, including freight (if included on
original invoice). For new inventory financed by CDF in connection with the
Payoff Advance, such percentage, as CDF and Dealers may agree in writing for
each such unit of inventory, of the result of (a) invoice amount, less (b) any
curtailment amounts that would have been required to be made with respect to
such units if CDF had financed 100% of the original invoice amount with respect
to such units on or about the applicable invoice date. For new inventory
financed by CDF in connection with the [****], 100% of the result of (1) invoice
amount, less (2) any curtailment amounts that would have been required to be
made with respect to such units if CDF had financed 100% of the original invoice
amount with respect to such units on or about the applicable invoice date. In
each case, subject to the Maximum Credit Amount (as defined in the Inventory
Financing Agreement).
 
   
 
  Pre-owned (trade in or used inventory) advances will be as follows, subject to
the Maximum Credit Amount, the Pre-owned Inventory Sublimit, the Specific
Pre-Owned Sublimit, and the Other Pre-Owned Sublimit (each as defined in the
Inventory Financing Agreement):
 
   
 
  75% NADA (based on low NADA Value) Day 1 (“Day 1” as used herein shall mean
Acquisition Date) through Day 180 (after Acquisition Date); 67% Day 181 (after
Acquisition Date) through Day 360 (after Acquisition Date); 0% Day 361+ (after
Acquisition Date).
 
   
 
  All models of pre-owned inventory are eligible provided fair market values can
be

Program Terms Letter





--------------------------------------------------------------------------------



 



NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT.
COMPLETE, UNREDACTED COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT
REQUEST.

     
 
  determined via NADA, Yachtworld.com, or survey.

Internal condition and valuation methodology required on all units > $500,000.00
(“Specific Pre-Owned Items”). If valuation of any Specific Pre-Owned Item
exceeds [****], CDF advances in excess of [****] for such Specific Pre-Owned
Item shall be in CDF’s discretion.
 
   
 
  Trade in units < $500,000.00 value will be financed on a “borrowing base”
calculated as the aggregate of the pre-owned advance rates multiplied by the
applicable low NADA Values of such pre-owned inventory.
 
   
 
  Borrowing base certificate in the form attached hereto as Exhibit B required
to be submitted on the date hereof and monthly by the 5th day of the month based
on preceding month end balances of pre-owned inventory. Month-end borrowing base
certificate can be used to borrow up to 80% of eligible borrowing base for that
calendar month, subject to the Maximum Credit Amount, the Pre-Owned Inventory
Sublimit and the Other Pre-Owned Sublimit. Any request for advances > 80% of
prior month-end borrowing base requires submission of an updated borrowing base
and such advances shall be limited to 100% of updated borrowing base, subject to
the Maximum Credit Amount, the Pre-Owned Inventory Sublimit and the Other
Pre-Owned Sublimit.
 
   
 
  If eligible collateral on borrowing base is less than amount borrowed against
collateral, then immediate payment shall be required of amount sufficient to
reduce amount borrowed to amount of borrowing base.
 
   
 
  If any unit (new or pre-owned) remains at a location other than a Permitted
Location for more than 30 days, then immediate payment shall be required of the
full principal amount of the Obligations owed with respect to such unit. If the
aggregate value of units at locations other than Permitted Locations (excluding
boat shows) exceeds $5,000,000.00 at any time, then immediate payment shall be
required of the Obligations with respect to such units in an aggregate amount
equal to such excess. In addition, if a material adverse change results in the
reduction of the value of the Collateral in an aggregate amount exceeding
$250,000, then immediate payment shall be required of the Obligations with
respect to such Collateral in an amount equal to such excess; provided that, if
such reduction of value is the subject of an insurance claim payable to CDF as
loss payee, then immediate payment of such excess amount shall only be required
to the extent it exceeds the claim amount (net of any deductible) and payment of
the remainder of such excess shall not be required until the earlier of
(i) receipt of such insurance proceeds, if any, or the rejection or denial of
such claim or any portion thereof and (ii) 30 days (or such later date as CDF
may agree in writing) after such loss or damage.
 
   
Concentration Limits:
  If the number of units of inventory (new and pre-owned) financed by CDF which
have an Outstanding Amount > $150,000.00 exceeds [****] of total number of units
of inventory financed by CDF, then immediate payment shall be required and
applied to the oldest units of such inventory financed by CDF to the extent
required to reduce the number of such units to [****] or less. “Outstanding
Amount” means the outstanding amount financed by CDF for such unit, minus any
portion of the Required Amount (as defined in the [****]) funded to the [****]
with respect to curtailments for such unit. For purposes of determining the
concentration limits, units of inventory financed by CDF shall include, without
limitation, each unit of pre-owned inventory with a valuation < $500,000.00
identified on the current borrowing base certificate.

Program Terms Letter

3



--------------------------------------------------------------------------------



 



NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT.
COMPLETE, UNREDACTED COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT
REQUEST.

     
 
  If the number of units of inventory (new and pre-owned) financed by CDF which
have an Outstanding Amount > $750,000.00 exceed [****] of total number of units
of inventory financed by CDF, then immediate payment shall be required and
applied to the oldest units of such inventory financed by CDF to the extent
required to reduce the number of such units to [****] or less.
 
   
Inventory Reporting:
  A monthly inventory certificate in the form attached hereto as Exhibit C or in
such other form as Dealers and CDF may agree, together with supporting
documentation requested by CDF, shall be required to be provided by the 5th day
of each month based on preceding month end balances. All inventory to be
included (new, pre-owned). To be provided on ad-hoc basis upon CDF request.
 
   
Floorplan Curtailments:
  Curtailment payments on invoices financed by CDF will be due pursuant to the
following schedule:
 
   
 
  For new inventory, a curtailment payment of ten percent (10%) of the initial
amount financed is due and payable on each item of new inventory at each of the
following points in time: 181, 361, 541, 721 and 900 days from the date of the
respective original invoice and the full remaining balance of the advance is due
and payable on each item of inventory when it is aged 1080 days from the date of
the original invoice.
 
   
 
  For pre-owned (trade in or used) inventory < $500,000.00 low NADA value, a
curtailment payment of 8% of the initial NADA value is due and payable at day
181 after the Acquisition Date; for pre-owned (trade in or used) inventory >
$500,000.00 low NADA value, a curtailment payment of 10% of the amount financed
is due and payable at day 181 after the Acquisition Date; and the advances with
respect to all such items of inventory will be due in full at day 361 after the
Acquisition Date.
 
   
 
  The failure to remit curtailment payments when due shall be considered a
Default under the terms of the Inventory Financing Agreement and any such late
curtailment payments shall be subject to interest at the Default Rate (as
defined in the Inventory Financing Agreement) until paid in full.
 
   
[****]:
  [****] can be funded for [****] subject to cap on amount of [****] of [****];
[****].
1. Maximum of [****] removal of funds per week
2. Maximum of [****] contributions of funds per week (unless otherwise needed
for minimum requirements)
3. Not intended for direct application for unit payoffs
 
   
Inventory Re-Advance Capability:
  New inventory may be paid down to a minimum floorplan balance of $1000.00 per
unit; permitted to re-advance up to maximum allowable advance rate (original
invoice amount less curtailments due or, if re-advance with respect to inventory
financed by CDF as part of the Initial Advances, less curtailments that would
have been due if CDF had financed the original invoice amount on or about the
applicable invoice date) subject to:
 
   
 
  1. Request must aggregate at least $100,000.00 (refinance amount)
2. Maximum ‘re-book’ advance is limited to 25% of Maximum Credit Amount within
any 30 day period or, if [****] is terminated at CDF’s option, 50% of Maximum
Credit Amount within any 30 day period (such limit, the “Re-Advance Sublimit”)

Program Terms Letter

4



--------------------------------------------------------------------------------



 



NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY “[****]” ARE SUBJECT TO A
CONFIDENTIAL TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT.
COMPLETE, UNREDACTED COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES
AND EXCHANGE COMMISSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT
REQUEST.

     
 
  3. Limited to [****] product
4. Delivery of an Advance Request Form and certification of applicable inventory
values
 
   
Landlord Lien Waivers:
  If any Collateral is held at a location leased by you and you have not
delivered to CDF a landlord lien waiver or subordination in form acceptable to
CDF, as an alternative, you will be required to fund a reserve equal to 3 months
of base rent, which will be placed in the [****] as a “required” minimum amount.
With respect to any existing locations leased by you as of the date of this
Program Terms Letter, such reserve shall not be imposed until the 90th day after
the date hereof.
 
   
B. General Terms
   
 
   
Audit/Inspection Fees:
  Actual floorcheck expenses for inventory inspections. Annual Audit actual
costs. Pre-closing audit/floorcheck costs at actual costs.
 
   
MSO’s/Titles:
  All Pre-owned titles and documentation must show all prior liens released.
 
   
Inspection Frequency:
  Availability < 25%:
50% of Total Inventory Cost to be verified monthly; all locations verified at
least 1 time every 90 days
 
   
 
  Availability >25%:
33% of Total Inventory Cost to be verified monthly; all locations verified at
least 1 time every 120 days
 
   
 
  and at any other time at CDF’s discretion Availability % calculated 1- [(CDF
Loan Balance — Required Amount under [****]) / (Total Eligible Inventory *
Advance Rates)]
 
   
COMS Non-Usage Fee:
  Dealers will be charged $1,000 in the aggregate per month for any month during
which Dealers do not use the CDF COMS on-line payment system for Dealers’
primary method of payment to CDF.
 
   
Floorplan Admin. Fee:
  Waived.
 
   
Late Payment Fee:
  Under the terms of your financing agreement with CDF, you are to remit payment
to CDF immediately upon the earlier of (i) your receipt of the proceeds of any
sale or other disposition of any unit of CDF’s financed collateral, and (ii) 7
calendar days after such sale or other disposition. If it is discovered that a
unit of collateral is sold or otherwise disposed of without payment remitted to
CDF (Sold out of Trust “SOT”), whether as the result of an inventory collateral
inspection or otherwise, CDF will charge you the following late payment fee on a
monthly basis for each SOT item:

             
 
  Day 1- 7 after the retail sale of the unit   On the 8th day after the retail
sale of the unit
 
       
 
  $0.00     .25% of the outstanding invoice amount per unit per month

     
NSF Fee:
  You will be charged a fee of $25 for each check or other item that is returned
unpaid.

Program Terms Letter

5



--------------------------------------------------------------------------------



 



Please note that the fees and charges referred to above such as the Default
Rate, Late Payment Fee and NSF Fee are not intended to be CDF’s sole remedies
for those events, and if you fail to meet any of your obligations under your
agreements with CDF, CDF specifically reserves all other rights and remedies
legally available to it.
Customer Online Management System (COMS):
CDF encourages use of COMS, our Internet payment/floorplan system. CDF will
assist you in the installation of the system and provide you with training, free
of charge. Internet payments are processed via an ACH transaction and at no cost
to you. You can view the system’s capabilities at www.gecdf.com/coms.
Application of Terms:

•   The terms set forth in this Program Terms Letter shall apply only to loans
with CDF, and will not apply to any other GE Commercial Distribution Finance
platform or joint venture (i.e. RV, Yamaha, Suzuki, Polaris Acceptance,
Brunswick Acceptance Company, LLC, etc.) or any loans with any CDF Affiliate (as
defined in the Inventory Financing Agreement).

Confidentiality Agreement:
The rates and terms set forth in this letter are for your benefit and shall be
held in the strictest confidence by you; provided that you may disclose the
terms hereof to the extent required by applicable laws or regulations if you
provide CDF with prior written notice of such disclosure, work with CDF in good
faith to redact any information herein requested by CDF, and provide CDF with an
opportunity to seek a protective order with respect to such information. Subject
to the foregoing, you will take all reasonable precautions to assure the
confidentiality of this information is not released to any third party.
PLEASE ACKNOWLEDGE YOUR ACCEPTANCE OF YOUR FINANCING TERMS AND RETURN TO BRUCE
VAN WAGONER AT (847) 747-2002.
THANK YOU FOR THE OPPORTUNITY TO FINANCE YOUR INVENTORY NEEDS.
GE COMMERCIAL DISTRIBUTION FINANCE CORPORATION

        By:   /s/ Waller Blackwell       Name:   Waller Blackwell       Title:  
Wholesale Risk Underwriting Leader  

Program Terms Letter





--------------------------------------------------------------------------------



 



         

 
ACCEPTED AS OF JUNE 24, 2010:

MARINEMAX, INC.
      By:   /s/ Kurt M. Frahn        Name:   Kurt M. Frahn        Title:   Vice
President of Finance, Treasurer and Assistant Secretary        MARINEMAX EAST,
INC.
      By:   /s/ Kurt M. Frahn        Name:   Kurt M. Frahn        Title:  
Assistant Secretary        MARINEMAX SERVICES, INC.
      By:   /s/ Kurt M. Frahn        Name:   Kurt M. Frahn        Title:  
Assistant Secretary        MARINEMAX NORTHEAST, LLC
      By:   /s/ Kurt M. Frahn        Name:   Kurt M. Frahn        Title:  
Assistant Secretary        BOATING GEAR CENTER, LLC
      By:   MARINEMAX EAST, INC., the sole member of Boating Gear Center, LLC  
         

        By:   /s/ Kurt M. Frahn        Name:   Kurt M. Frahn        Title:  
Assistant Secretary     

 
US LIQUIDATORS, LLC
      By:   /s/ Kurt M. Frahn        Name:   Kurt M. Frahn        Title:  
Assistant Secretary        NEWCOAST FINANCIAL SERVICES, LLC
      By:   /s/ Kurt M. Frahn        Name:   Kurt M. Frahn        Title:  
Assistant Secretary   

Program Terms Letter

7



--------------------------------------------------------------------------------



 



         

Exhibit A
Advance Request Form
Program Terms Letter — Exhibit A

A - 8



--------------------------------------------------------------------------------



 



Exhibit B
Borrowing Base Certificate Form
Program Terms Letter — Exhibit B

B - 1



--------------------------------------------------------------------------------



 



Exhibit C
Monthly Inventory Certificate Form
Program Terms Letter — Exhibit C

C - 1